DECISION
KASTL, Judge:
In a special court-martial, the prosecution charged that the accused did “. . . through neglect, damage by turning over, a government truck ... . ” in violation of Article 108, Uniform Code of Military Justice.1 The accused now asserts that the military judge erred in accepting a plea of guilty to this offense. We find the plea provident and affirm.
The Care inquiry revealed that the accused had control of a military truck valued at about $5,000.00. He permitted an unlicensed 16-year old military dependent to operate it. The truck veered toward an embankment and turned over, resulting in $3,187.00 of damage. The accused conceded that his negligence in letting the youth drive the truck had caused the wreck.
The accused specifically argues that no violation of Article 108 is made out because the 16-year old dependent — not the accused — was operating the truck when it overturned. Contrariwise, we are persuaded that the accused was negligent in entrusting the government truck to an unlicensed young driver, and that such negligence was a proximate cause of the damage. United States v. Donnelly, 19 C.M.R. 549, 551 (N.B.M.R. 1955) and United States v. Lane, 34 C.M.R. 744, 752 (C.G.B.R. 1964). See also United States v. Russell, 3 U.S.C.M.A. 696, 14 C.M.R. 114, 118 (1954) and United States v. Hendley, 17 C.M.R. 761, 766 (A.F.B.R. 1954). See generally, Annot., 36 A.L.R.2d 735, 736 (1954).
The other error raised by the accused is resolved adversely to him.2
The findings of guilty and the sentence are
AFFIRMED.
POWELL, Senior Judge and MAHONEY, Judge, concur.

. The accused was tried and found guilty of various offenses in violation of Articles 86, 95, 108, 128 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 895, 908, 928, 934. He was sentenced to a bad conduct discharge, confinement at hard labor for six months and reduction to airman basic.


. The Government’s Motion to File Documents, dated 1 October 1981, is granted.